 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       NO. CR20-185RSM
11
12                                  Plaintiff,
13                          v.                       ORDER CONTINUING TRIAL
                                                     AND PRE-TRIAL MOTIONS DUE
14
                                                     DATE
     RAYMOND WALTER MICHLIG,
15
16                                  Defendant.
17
18          Having considered the record and the Defendant’s unopposed motion to continue the
19 trial, the Court FINDS that for the reasons detailed in the Defendant’s motion, the ends of
20 justice served by granting a continuance outweigh the best interests of the public and the
21 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
22          IT IS THEREFORE ORDERED that the Defendant’s motion to continue the trial date
23 and other dates is GRANTED.
24          The trial shall be rescheduled on July 26, 2021, and the pretrial motions deadline shall
25 be June 18, 2021.
26          IT IS FURTHER ORDERED that the time between the date of the filing of the
27 parties’ joint motion and the new trial date is excluded in computing the time within which
28 trial must commence because the ends of justice served by granting this continuance


     Order Continuing Trial
     United States v. Michligs, CR20-185RSM – 1
 1 outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §
 2 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible and
 3 result in a miscarriage of justice and would deny counsel for the defendant and government
 4 counsel the reasonable time necessary for effective preparation, taking into account the
 5 exercise of due diligence. Id.
 6          Dated this 21st day of May, 2021.
 7
 8
 9
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14 Presented by:
15
   /s/ Chuan-Yi Phillip Su
16 Chuan-Yi Phillip Su
17 Attorney for the Defendant
   Raymond Michlig.
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial
     United States v. Michligs, CR20-185RSM – 2
